Exhibit 99.1 NEWS RELEASE September 17, 2011 OTC: QB WSHE For Immediate Release E-DEBIT GLOBAL CORPORATION ANNOUNCES SIGNING OF MEMORANDUM OF UNDERSTANDING TO EXPAND ITS NATIONAL ATM AND POS ISO NETWORK IN CANADA Calgary, Alberta – E-Debit Global Corporation announced to its shareholders at its annual general meeting held today in Calgary, Alberta that it has entered into a signed memorandum of understanding to expand its national ATM and POS independent sales organizations (ISO) network. Overview “After a review by the Board of Directors on Friday September 16, 2011, the Company announced today at its AGM that it had entered into a Memorandum of Understanding (“MOU”) to expand and grow the automated banking machine (ABM), Point of Sale (POS) and related businesses in North America.E-Debit Chief Executive Doug Mac Donald said after the AGM. “Terms and conditions of the MOU are currently covered by a confidentiality agreement during a sixty (60) day “Exclusivity Period” which the parties have agreed in order to ensure complete due diligence has been completed.We are confident after the meetings of the parties at our Board meeting that all parties are willing and quite capable of meeting the requirements outlined in the MOU and hopefully we can move forward operationally prior to the end of the lock up term (“Exclusivity Period”) as this is a significant development in the expansion of our business operations” stated Mr. Mac Donald. About E-Debit Global Corporation E-Debit Global Corporation (WSHE) is a financial holding company in Canada at the forefront of debit, credit and online computer banking.Currently, the Company has established a strong presence in the privately owned Canadian banking sector including Automated Banking Machines (ABM), Point of Sale Machines (POS), Online Computer Banking (OCB) and E-Commerce Transaction security and payment.E-Debit maintains and services a national ABM network across Canada and is a full participating member of the Canadian INTERAC Banking System. Financial Profile: · CAPITALIZATION: 500,000, · SHARES ISSUED: Common – 92,324,344 · : Voting Preferred - 70,855,900 · For further details, please refer to WSHE website · WSHE Symbol OTC:QB · Transfer Agent: Holladay Stock Transfer
